Citation Nr: 0824692	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-28 188A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
FL



THE ISSUE

Entitlement to payment or reimbursement for emergency 
services for a nonservice-connected disability at a non-VA 
facility from August 18, 2005 to August 25, 2005.   



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to June 
1970.  

Under 38 C.F.R. § 17.1004(a), the appellant is W. David 
Corbett, D.P.M., P.A., the entity that furnished the medical 
treatment. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in August 2005 of the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida.  


FINDING OF FACT

At a non-VA facility, from August 18, 2005, to August 19, 
2005, the veteran had a continued medical emergency beyond 
the initial emergency evaluation and treatment of a right 
foot wound because the wound had not stabilized; from August 
20, 2005, to August 25, 2005, the right foot wound had 
stabilized. 


CONCLUSIONS OF LAW

1. The criteria for payment or reimbursement for emergency 
services for a nonservice-connected disability at a non-VA 
facility from August 18, 2005, to August 19, 2005, have been 
met.  38 U.S.C.A. § 1725, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 17.1000, 17.1002, 17.1004 (2007). 

2. The criteria for payment or reimbursement for emergency 
services for a nonservice-connected disability at a non-VA 
facility from August 20, 2005, to August 25, 2005, have not 
been met. 38 U.S.C.A. § 1725, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 17.1000, 17.1002, 17.1004 (2007). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA provided post-adjudication VCAA notice by letter, dated in 
September 2006.  The appellant was notified of the evidence 
needed to substantiate the claim, namely evidence showing 
treatment was of an emergent status and that delay in 
presenting for treatment would have been hazardous to life or 
health.  The appellant was notified that he could submit 
evidence or authorize VA to obtain private medical records on 
his behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

Regarding the VCAA notice as to the provisions for the 
effective date of the claim and for the degree of disability 
assignable, the claim involves a one-time payment or 
reimbursement of medical expenses in which no effective date 
or disability rating is awarded as a matter of law.  
Therefore, there is no possibility of any prejudice to the 
veteran with respect to any content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
October 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the appellant has not identified 
any additional evidence pertinent to the claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On August 16, 2005, the veteran, who was homeless, was 
brought to the emergency room at the Sarasota Memorial 
Hospital with a gangrenous toe that was maggot infested and 
that same day the right third toe was amputated. 

On August 17, 2005, there was still necrotic tissue at the 
base of the amputation.  Cultures of the wound were growing 
bacteria and there were maggots in the dressing of the wound.  
The impression was polymicrobial infection and sepsis 
secondary to the primary foot wound.  The plan was to 
amputate the third ray to reconstruct and salvage the foot. 
On August 18, 2005, the third ray of the right toe was 
amputated.  On August 19, 2005, the ray amputation was left 
opened and there was strike-through bleeding in the bandage.  
Further culture sensitivity was pending. 

From August 20 to August 25, 2005, the veteran's condition 
was described as stable. 

In March 2006, a VA physician expressed the opinion that the 
veteran's condition was stable after August 16, 2005. 

In July 2006, VA authorized payment of medical expenses from 
August 16, 2005, to August 17, 2005. 

In September 2006, the podiatrist, who treated the veteran, 
explained that the amputation of the right third ray was 
mandated by progressive infectious changes with progressive 
tissue loss complicated by maggot infection and polymicrobial 
infection from which the wound stabilized. 

Legal Principles

Under 38 U.S.C.A. § 1725, VA may pay or reimburse a veteran 
for emergency services furnished at a non-VA facility for a 
nonservice-connected condition only if all of the following 
conditions are met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA facility was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service- connected 
disability). 



Analysis

As VA has already authorized payment for emergent services 
from August 16, 2005, to August 17, 2005, the following 
conditions have been met: (a) the emergency services were 
provided in a hospital emergency department held out as 
providing emergency care to the public; (b) delay in seeking 
immediate medical attention would have been hazardous to life 
or health of the veteran; and (c) an attempt to use VA 
beforehand would not have been considered reasonable by a 
prudent layperson.  

Conditions (e) to (i) are also met. The record shows that the 
veteran was enrolled in the VA health care system.  The 
veteran was financially liable to Sarasota Memorial Hospital 
for the emergency services.  The veteran had no coverage 
under any other health-plan contract for payment or 
reimbursement.  The condition for which the emergency 
services were provided was not caused by an accident or work-
related injury.  And the veteran was not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment of a service-connected disability. 

The case turns on whether condition (d) was met to the extent 
that the emergent medical condition existed from August 18, 
2005, to August 25, 2005.  Under 38 C.F.R. § 1002(d), VA may 
pay for medical care beyond the initial emergency evaluation 
and treatment for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA facility (the medical emergency lasts 
only until the time the veteran becomes stabilized). 

The question presented is when did the foot wound become 
stabilized.  

The record shows that on August 17, 2005, the impression was 
polymicrobial infection and sepsis secondary to the primary 
foot wound.  The plan was to amputate the third ray to 
reconstruct and salvage the foot.  

On August 18, 2005, the third ray of the right toe was 
amputated.  On August 19, 2005, the ray amputation was left 
opened and there was strike-through bleeding in the bandage, 
and further culture sensitivity was pending.  

A VA physician expressed the opinion that the veteran's 
condition was stable after August 16, 2005.  The podiatrist, 
who treated the veteran, explained that the amputation of the 
right third ray was mandated by progressive infectious 
changes with progressive tissue loss complicated by maggot 
infection and polymicrobial infection from which the wound 
stabilized. 

As the VA physician did not address whether there was a 
continued medical emergency beyond the initial amputation of 
the toe due to polymicrobial infection and sepsis secondary 
to the primary wound, the opinion has no probative value as 
to whether the wound had stabilized.  The podiatrist, who 
treated the veteran, explained that the amputation of the 
right third ray was mandated by progressive infectious 
changes with progressive tissue loss complicated by maggot 
infection and polymicrobial infection from which the wound 
stabilized.  

Based on the evidence of record, the right foot wound was not 
stabilized as of August 17, 2005, because the decision was 
made that same day for further amputation, and a ray 
amputation was done on August 18, 2005.  On August 19, 2005, 
the ray amputation was left opened and there was bleeding 
through the surgical bandage.  Further culture sensitivity 
was pending. 

The Board finds that the foot wound, requiring further 
amputation on August 18, 2005, was not stabilized until 
August 20, 2005, and thereafter. 

Accordingly, the criteria set forth in 38 C.F.R. § 17.1002 
have been met for payment or reimbursement for emergency 
services for a nonservice-connected disability, at a non-VA 
facility, from August 18, 2005, to August 19, 2005, but not 
from August 20, 2005, to August 25, 2005. 


ORDER

Payment or reimbursement for emergency services for a 
nonservice-connected disability, at a non-VA facility, from 
August 18, 2005, to August 19, 2005, is granted.

Payment or reimbursement for emergency services for a 
nonservice-connected disability, at a non-VA facility, from 
August 20, 2005, to August 25, 2005, is denied.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


